Citation Nr: 1533928	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1975.
This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a back disability was previously before the Board and remanded in August 2011 and April 2013 for additional development.  The case was subsequently returned to the Board.  The issue was then denied in a May 2014 Board Decision.  The Veteran appealed the decision.  The Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to service connection for a back disability in a Joint Motion for Remand (JMR) dated in March 2015.

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his back disability is related to back pain he experienced in service.  Service treatment records show complaints of back pain in May 1974 and November 1974.  Additionally, the Veteran reported back pain in 1975 while moving his belongings and some heavy objects between barracks.    

The Veteran was afforded a VA examination and two addendum etiological opinions.  In the August 2011 VA examination, the examiner noted only the May 1974 complaint of back pain and denied any relation to current back pain because the Veteran only reported pain once and the Veteran's separation examination did not note a back problem.  The Board determined that the examination was inadequate because the examiner failed to note the other two in-service incidents and remanded for an additional opinion.  In an April 2013 addendum opinion, the same VA examiner that provided the August 2011 opinion.  The examiner noted each of the three in-service incidents and found no nexus connecting the in-service episodes to his current back decision.  He further noted the Veteran's post-service occupation as truck driver and bus driver and noted each of those would put strain on the Veteran's back.  

In the March 2015 JMR, the Court vacated and remanded, the Board's May 2014 decision because the Board relied on VA examiner's opinions that failed to adequately discuss the Veteran's three separate in-service complaints and by failing to provide a rationale with respect to why each event was not related to the Veteran's current back disability.  The Court found the examiner's opinions to be inadequate.  Therefore a new examination is warranted.  Once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in a June 2012 rating decision, the Veteran's request for service connection for a skin condition was denied.  In a June 2013 statement, the Veteran provided a notice of disagreement for his skin condition.  The notice of disagreement was timely with regard to this issue.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination by an appropriate examiner.  The purpose of the examination is to determine the nature of the Veteran's diagnosed low back degenerative joint disease, and whether any identified disorder began during active service or is related to any incident of service.  The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the in-service complaints made in May 1974 and November 1974 and the Veteran's statements regarding his having injured his back IN 1975 while moving his belongings and heavy object between barracks.  

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

(d).  For any low back disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

(e)  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.
(f).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

2.  Review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

3.  Issue a Statement of the Case concerning the request of entitlement to service connection for a skin disorder.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.  With regard to the issue of entitlement to service connection for a back disability, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




